Title: James Steptoe to Thomas Jefferson, 22 July 1819
From: Steptoe, James
To: Jefferson, Thomas


          
            Dear Sir
             July 22d 1819
          
          I have received information this morning, that my Son George, who has been confined to his Bed for eight or ten days past with a violent Fever, is much worse, so much so, that his recovery is doubtful—I must see him today if possible—and this must be my apology for not being with you.
          
            Yrs affecty
            Ja. Steptoe
          
         